Exhibit 10.9(b)(b)

June 20, 2008

Ross G. Clark, Ph.D.

c/o Tercica, Inc.

2000 Sierra Point Parkway

Suite 400

Brisbane, CA 94005

Dear Ross:

In appreciation for all of your efforts on behalf of Tercica, Inc., the
Compensation Committee of the Board of Directors of Tercica, Inc. has approved
an amendment pertaining to all of your currently outstanding unvested Tercica
stock options and restricted stock units.

Notwithstanding anything to the contrary in your Tercica employment agreement,
Tercica’s stock plans, or the forms of award agreements covering your currently
outstanding Tercica stock options and restricted stock units (collectively, your
“Equity Awards”), if your employment with Tercica terminates due to your death
prior to the effective date of the proposed merger of Tercica with Ipsen, S.A.
and its affiliated entities pursuant to the merger agreement between the parties
dated June 4, 2008 (the “Transaction”), then your Equity Awards that remain
unvested at your death (the “Unvested Awards”) will not automatically expire at
such time, but, instead, if the Transaction becomes effective on or before the
latest date your vested Tercica stock options would otherwise expire under the
original terms of your applicable option agreements as a result of the
termination of your employment due to your death (the “Extended Expiration
Date”), then your Unvested Awards will be fully vested effective immediately
prior to the effective date of the Transaction. If the Transaction does not
become effective on or before the Extended Expiration Date, your Unvested Awards
will expire on the Extended Expiration Date. All other terms and conditions of
your Equity Awards remain unaffected by this amendment.

 

Thank you again for all of your efforts, /s/ Stephen N. Rosenfield

Stephen N. Rosenfield

Executive Vice President of Legal Affairs; General Counsel & Secretary

 

Cc: John Scarlett

     Bill Yates

     Lori Urushima